DETAILED ACTION

Status of Claims
Claims 1-6 and 8-15 are pending.  Of the pending claims, claims 1-4 and 12 are withdrawn from examination, and claims 5, 6, 8-11, and 13-15 are presented for examination on the merits.
Claim 5 is currently amended.  Claims 14 (added 08/10/2022) and 15 (added 09/08/2022) are new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-141817 (A) to Ebara et al. (“Ebara”) (abstract and computer-generated translation) in view of US 2015/0136219 (A1) to Koike et al. (“Koike”).
Regarding claims 5, 14, and 15, Ebara teaches a metal powder.  Para. [Claim 1], [0001], [0010].  The average particle diameter is less than 10 µm (para. [0010]), which overlaps the claimed range.  
The metal powder can be copper or copper alloy.  Para. [Claim 3], [0009].  The transitional phrase “consisting of” is met because the composition of the powder may be copper only (as opposed to copper alloy) with the powder containing 100% copper (para. [Claim 3], [0009]; Table 1 – examples 1-7) and with no other elements being intentionally added.
Ebara is silent regarding the crystallite diameter on the (200) plane.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Ebara teaches a method of manufacture that is substantially identical to the method of the present invention.  Ebara teaches a method of water atomizing including maintaining a metal melt temperature of 1100-1700oC, applying a water pressure of more than 60 MPa to 180 MPa, rapidly cooling the molten metal to produce fine powder.  Abstract; para. [0009], [0025].  
The method of the present invention includes heating molten copper 250-700oC over the melting point of copper, spraying high-pressure water at a pressure of 60-180 MPa, and rapidly cooling and solidifying the molten metal.  (The melting point of copper is about 1084oC, so the heating temperature range of the heating molten copper step is 1334-1784oC.)  Because Ebara’s method of manufacture is substantially identical to that of the present invention, the claimed crystallite diameter on the (200) plane would also be expected to exist in Ebara’s copper particles.
Ebara teaches example particles having an oxygen content ranging from 0.24% to 0.67% by weight (para. [0046]; Table 1 – column to the far right), but does not teach any examples where oxygen is 0.20% or 0.15% by weight or less.  However, given that the powder particles can be 100% copper (for example, examples 1-7) and given that there is no indication that Ebara requires a minimum amount of oxygen to be present, Ebara suggests that oxygen is an impurity or undesired element.  
Furthermore, the undesirability of oxygen is explicitly taught by Koike.  Koike, directed to conductive paste formed from copper-based metal particles, discloses copper particles in which 90% of the particle diameter of the metal particles is more than 0.3 µm and less than 7.0 µm.  Para. [0046].  Koike teaches that keeping oxygen as low as possible, such as 0.05-2.0 mass percent, in copper particles is preferred because low oxygen contents improves the printing property of the powders, reduces resistance, and reduces costs.  Para. [0048].  Low oxygen content can be achieved by water atomization (para. [0064]), and carrying out atomization under a reducing gas is one way of further reducing oxidation of the particles (para. [0048]).  It would have been obvious to one of ordinary skill in the art to have modified the water atomization process of Ebara by conducting water atomization under a reducing atmosphere in order to reduce the oxygen content below 0.24% by weight.
Koike also teaches that oxidation during baking is performed under an inert gas or vacuum atmosphere.  Para. [0054], [0055].  Although this step is directed to baking powder pastes, the concept of preventing or reducing oxidation under a low-oxygen environment of inert gas or vacuum is known.  Thus, it would have further been obvious to one of ordinary skill in the art to have modified the water atomization process of Ebara by conducting water atomization under an inert gas environment for the purpose of reducing the oxygen content of the powders to below 0.24% by weight and producing copper powder that is as pure as possible.
Regarding claims 6 and 8, Ebara is silent regarding the circularity of the particles and the crystallite diameter on the (111) plane.  However, this property is to be expected due to the method of manufacture of Ebara being substantially identical as that of the present invention.
Regarding claims 10 and 11, Ebara does not teach the powders as dispersed in organic component in a conductive paste or a baked conductive paste.
Koike teaches that the copper particles can be assembled into a paste comprising binder resin in an organic vehicle, and the paste is subject to baking.  Abstract; para. [0052], [0055], [0057].  A paste of this kind has the appropriate viscosity for printing and sintering.  Para. [0052], [0055].  The oxygen in the particles should be kept under 2.0% by mass to reduce aggregation and improved printability.  Para. [0048].  It would have been obvious to one of ordinary skill in the art to have used the copper powders of Ebara in a conductive baked-type paste because they are fine in size and contain low oxygen amounts, which are needed for pastes.     

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebara in view of Koike, as applied to claim 5 above, alone, or further in view of US 2014/0203222 (A1) to Ito et al. (“Ito”).
Regarding claim 13, with respect to the ratio of oxygen to BET specific surface area, Ebara’s Example 4 is directed to a 100% Cu powder containing 0.50 wt.% oxygen and having a BET specific surface area of 0.58 m2/g (Table 1), which yields a calculated oxygen to specific surface area ratio of 0.86 wt.%·g/m2.  Although this ratio does not fall within the claimed range, it is very close to the upper limit recited in the claim.  Additionally, Ebara discloses Example 8 and Example 9, which although are directed to Cu alloys, have calculated oxygen to specific surface area ratios of 0.59 wt.%·g/m2 and 0.73 wt.%·g/m2, respectively.  Table 1.  This suggests that a ratio under 0.8 wt.%·g/m2 is within the scope of Ebara’s invention.
Alternatively, Ito, directed to copper particles and copper paste, teaches copper or copper alloys having a ratio (O/SSA) of oxygen (O) to BET specific surface area (SSA) of at most 0.2.  Para. [0056]-[0058]; Equation [2]; claim 2.  Particles having this characteristic can be manufactured by an atomizing process.  Para. [0049].  In order to keep the ratio low, the copper particles are handled under conditions of low oxygen partial pressure.  Para. [0057], [0058].
High oxygen content suppresses the surface activity of the copper particles.  Ito at para. [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the oxygen content is low relative to the specific surface area in all of the particles of Ebara because a lowered amount of oxygen would prevent suppression of the surface activity of the copper powders.  Oxygen content can be controlled by controlling the oxygen partial pressure in the atmosphere during atomization.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As noted above, Ebara teaches the general method of manufacture, including a step of heating the metal to a molten temperature of 1100-1700oC.  Although Ebara is silent regarding the atomizing atmosphere, Koike teaches that an advantage of atomizing under a reducing gas is for controlling oxygen content.  However Ebara and Koike do not teach or suggest carrying out the method to specifically and simultaneously produce the claimed crystallite diameter Dx(200) while also achieving the claimed temperature at 1.0% shrinkage for powders containing 0.20% or less oxygen.  As seen in Comparative Examples 1 and 2, the claimed shrinkage temperature at 1.0% is not achieved even when oxygen content is low (0.14% in Comp. Ex. 1) or even when crystallite diameter Dx(200) exceeds 40 nm (52.5 nm in Comp. Ex. 2).  Thus, the cited prior art neither teach nor suggest a copper powder having the claimed characteristics, including the combination of a crystallite diameter Dx(200) of not less than 40 nm on a (200) plane, an oxygen content of 0.2% by weight or less, and a shrinkage of 1.0% at a temperature of not lower than 580oC.  

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Ebara does not teach the claimed powders, including the claimed particle diameter, oxygen content, and crystallite diameter on a (200) plane.  Applicant states that as particle diameter is decreased, the oxygen content of the copper powders increases and the shrinkage rate temperature is undesirably lowered.
In response, smaller diameter particles have relatively larger specific surface areas (SSAs) compared to larger diameter particles.  While larger SSAs make particles more susceptible to oxygen uptake, it follows that lower SSAs (larger diameter particle) are less susceptible to oxygen.  The largest particle of Ebara’s inventive examples has a D50 of 5.5 µm and oxygen content of 0.39% (Table 1 – Example 5).  But Ebara also teaches that its invention covers particles as large as 10 µm, which matches the upper limit of 10 µm recited in claim 5 and overlaps 3.5-5.5 µm recited in claim 15.  Consistent with the principle that a smaller particle diameter easily increases oxygen content, larger particles would have decreased oxygen content.  Therefore, the larger particles of Ebara, such as those approaching 10 µm would be expected to contain oxygen in amounts less than 0.39%.
It is noted that Koike shows that even fine metal particles having diameters of 0.3-7.0 µm can be made keeping oxygen as low as possible, such as 0.05-2.0 mass percent, as noted above.  Thus, it is possible to maintain low levels of oxygen in powders having relatively small diameter.
With respect to shrinkage, the argument is not commensurate in scope with the claims because shrinkage is not recited in any of the rejected claims.
Applicant argues that one of ordinary skill in the art would not prefer to manufacture the powders under a reducing gas because it would increase manufacturing costs.
In response, cost is not a deterrent for a person of ordinary skill in the art to implement a solution that would solve the problem at hand.  See MPEP § 2145(VII).
Applicant argues that Koike and Ito do not teach the powders as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Ebara is relied upon in combination with Koike and, optionally, Ito, and is not being used alone to reject the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 25, 2022